DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species 1 of Species Group 1, and Species 1 of Species Group 2, in the reply filed on 1/18/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3 and 8-10 are withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states that the coating layer is “formed of a coating composition.” It is not clear if the coating layer comprises the claimed coating composition or if the coating layer was formed using the claimed coating composition but does not necessarily comprise the claimed coating composition. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by KR 10-1323096 to Jun or, in the alternative, under 35 U.S.C. 103 as obvious over KR 10-1323096 to Jun in view of CN 105486081 to Chengshan.
Claim 1, Jun discloses a saggar for firing of an electrode active material for a secondary battery, the saggar containing a firing material to be fired for production of the electrode active material therein, the saggar comprising: a Li2O-Al2O3-SiO2 coating layer disposed on an inner surface of the saggar, the 
Regarding the coating layer being for (capable of) capturing carbon dioxide, the property appears to be inherent considering that Jun discloses a substantially identical coating layer composition. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claims 2 and 6, the coating layer comprises 10% to 30% by weight of Li2O and 22.5% to 60% by weight of Si02 [0011].
Claim 4, Jun does not appear to mention a specific coating layer thickness but Jun discloses that the coating layer is present to prevent diffusion of Li (abstract). Therefore, it would have been obvious to one having ordinary skill in the art to vary the thickness of the coating layer, such as claimed, because it is understood by one of ordinary skill in the art that layer thickness is a result effective variable that effects diffusion rate and saggar cost and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 5, the coating layer is formed of a coating composition comprising 30% to 70% by weight of Li2O and 30% to 70% by weight of Si02, on the basis of a solid [0011].
Claims 6 and 7, Jun does not appear to mention the coating composition comprising a solvent but the examiner takes official notice that it is well-known in the art to use a solvent, such as water or alcohol within the claimed ranges, during a coating process to control coating viscosity. Therefore, it would have been obvious to one having ordinary skill in the art to form the coating layer, such as claimed, motivated by a desire to control coating viscosity. 

Claims 13 and 14, the at least one or more through-holes may have a diameter of 5mm [0036].
Claim 15, Chengshan illustrates a wall surface vent hole area approximately equal to the claimed area percentage but Chengshan does not appear to mention a specific hole area. Considering that it is understood by one of ordinary skill in the art that the hole area is a result effective variable that effects the amount of venting, it would have been obvious to one having ordinary skill in the art to include any desired venting hole area, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claim 16, an upper portion of the saggar is open for an inflow and an outflow of the firing material, and the saggar is provided with a lid covering the open upper portion (Figure 4 of Chengshan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789